El Juez Asociado Señoh Aldeey,
emitió la opinión del tribunal.
Los apelantes son los dueños de cines o de teatros en la-municipalidad de San Juan que están abiertos al público, y acudieron ante el tribunal inferior con una petición de cer-tiorari alegando que la Asamblea Municipal de San Juan babía decretado ciertas ordenanzas estableciendo un arbitrio sobre el valor de cada papeleta que se vendiera para entrar en los teatros, cines, circos, hipódromos o en cualquier otro sitio que se celebren espectáculos públicos: que esas orde-nanzas son ilegales por los motivos que se expresan en la petición y que el Comisionado Municipal de Hacienda de San Juan ha dictado órdenes para cobrar a los peticionarios el arbitrio aludido y ha promulgado un reglamento dispo-niendo la forma de pago de tal arbitrio y señalando obliga-ciones a los peticionarios por todo lo que pidieron al tribunal declarase que es ilegal el arbitrio en.cuestión, nulas las or-denanzas que lo creó y sin valor ni efecto legal alguno el reglamento decretado para el cobro de dicho arbitrio.
Esa petición de certiorari fue dirigida contra la persona que ocupaba el cargo de comisionado' municipal de hacienda quien alegó entre otras cosas que no era la persona contra la cual se debía dirigir la petición, y el tribunal inferior al déclarar sin lugar el auto solicitado se fundó entre otras cosas en que no podía considerar válidamente la nulidad de esas ordenanzas municipales en un procedimiento en que no se ha hecho parte demandada, siéndolo necesaria, al orga-nismo municipal que las decretó.
Estamos conformes con esa conclusión del tribunal sen-tenciador, pues teniendo por objeto este procedimiento de certiorari que se declaren nulas unas ordenanzas decretadas por la asamblea municipal imponiendo el arbitrio de que se quejan los peticionarios, debió ser demandada la asamblea municipal que las decretó por ser realmente la parte' intere-sada en sostener su validez ante los tribunales ya que de un acto suyo se trata, pues el comisionado municipal de ha*439cienda no tiene la representación legal de la asamblea municipal y sólo es un cumplidor de sus acuerdos. Si no se so-licitara la declaración de nulidad de las ordenanzas y sí sólo del reglamento promulgado por el comisionado municipal de hacienda para el cumplimiento de ellas la petición hubiera estado bien dirigida contra él, pero desde el momento en que se interesa que se declaren nulas las ordenanzas de la asam-blea municipal, ésta debió ser demandada.
La cita que hacen los apelantes de 11 O.J., pág. 167, les es contraria, pues en ella se dice que cuando el auto de cer-tiorari se establece para revisar la actuación de un orga-nismo municipal o de los oficiales municipales debe ser dirigido contra el organismo o contra los oficiales y no contra un mero oficial subordinado. T puesto que este procedi-miento de certiorari tiene por objeto revisar las ordenanzas decretadas por la asamblea municipal, este organismo era parte necesaria en él y debió ser demandado.
Por el motivo expuesto la sentencia apelada debe ser confirmada.
El Juez Asociado Sr. Wolf no intervino en la resolución de este caso.